Title: To Thomas Jefferson from J. Phillipe Reibelt, 31 January 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur!
                     Baltimore le 31 Janv. 1805
                  
                  Quoique absolument nul dans çette partie du Monde Vous me permettrez de Vous dire, que je me reunis du fond de mon Coeur au Nombre de çeux, qui se rejouissent de votre réélection a la Chef Magistrature des Etats unis, et qui desirent, que pour le bien de l’humanitè de l’Univers Vous puissiez a jamais y prendre Siège.
                  Pour Vous persuader que ces sentimens derivent d’une source pure, et que—dans l’ancien Monde—j’aÿe acquis quelque droit, de me soucier de tels evenemens par ou que çe soit—je prend la Libertè, de mettre çijoint—sous Vos yeux de differens Documens en faisant preuve, dont je fus honorè, çeux, qui me sont les plus chers.
                  Je Vous prie, de Vouloir bien—eû egard a mon republicanisme y verifie—agreer favorablement—les Confirmations d’un respect particulier, dont je fus deja en Europe intimement penetrè.
                  
                     J. P. Reibelt 
                     
                  
               